REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Claims 1, 6, 11 and 16 is allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose identifying downlink control information (DCI) on a PDCCH; and receiving, from the base station. a PDSCH based on the DCI, wherein an orthogonal frequency division multiplexing (OFDM) symbol index for a demodulation 
reference signal of the PDSCH is defined by the information for the PDSCH 
mapping type, and wherein the PDSCH mapping type is identified for a 
bandwidth part.
It is noted that the closest prior art, Li et al. (US 20180368115, Dec. 20, 2018) shows the receive (RX) processor implement layer 1 functionality associated with various signal processing functions, which includes a rate matching, mapping onto physical channels, modulation/demodulation of physical channels, and MIMO antenna processing.
It is noted that the other closest prior art, Tsai (US 20190053272, Feb. 14, 2019) shows the search spaces associated with the RACH transmission occasions, the timing of the search spaces associated with these two ROs does not overlap, the UE can determine which preamble on which RACH transmission occasion has been detected by the network if the UE has detected a PDDCH that schedules an RAR.
However, Li et al.  and Tsai fails to disclose or render obvious the above underlined limitations as claimed. 
The terminal disclaimer filed on 07/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat# No. 10849118 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464